IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                            NOT FINAL UNTIL TIME EXPIRES TO
                                            FILE MOTION FOR REHEARING AND
                                            DISPOSITION THEREOF IF FILED

GEORGETTE GREEN,

             Appellant,

 v.                                              Case No. 5D16-1370

WELLS FARGO BANK, N.A.,

             Appellee.

________________________________/

Opinion filed August 9, 2016

Non-Final Appeal from the
Circuit Court for Orange
County, Alice Blackwell, Judge.

Georgette Green, Orlando, pro se.

Sara F. Holladay-Tobias, Emily Y.
Rottmann, and C. H. Houston, III, of
McGuireWoods LLP, Jacksonville, and
Albertelli Law, Tampa, for Appellee.


PER CURIAM.



      AFFIRMED. See Fla. R. App. P. 9.315(a).




COHEN, BERGER, and EDWARDS, J.J., concur.